417 F.2d 634
UNITED STATES of America, for the Use and Benefit of Lee A.THARPE, et al., Plaintiffs,v.NORFOLD DREDGING COMPANY, etc., et al.,Defendants-Third-Party Plaintiffs-Appellees, v.NATIONAL BLASTING COMPANY, Inc.,Third-Party Defendant-FourthParty Plaintiff.UNITED BONDING INSURANCE COMPANY, etc., Third-PartyPlaintiff-Fourth Party Plaintiff-Appellant,v.FIRST NATIONAL BANK OF VENICE, Fourth Party Defendant-Appellee.
No. 27158.
United States Court of Appeals Fifth Circuit.
Oct. 31, 1969, Rehearing Denied Dec. 29, 1969.

D. Lloyd Zook, Miami, Fla., for appellant.
W. Robert Mann, Bradenton, Fla., David A. Rhodes, Palmetto, Fla., L. Howard Payne, Venice, Fla., for appellees.
Before TUTTLE, WISDOM, and BELL, Circuit Judges.
PER CURIAM:


1
For the reasons stated in the trial judge's Consolidated Final Judgment and in the Findings of Fact and Conclusions of Law, the judgment is affirmed.